GOF P12 10/16 SUPPLEMENT DATED OCTOBER 21, 2016 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS Franklin Fund Allocator Series Franklin Conservative Allocation Fund Franklin Growth Allocation Fund Franklin Moderate Allocation Fund Franklin LifeSmartTM Retirement Income Fund (formerly, Franklin LifeSmartTM 2015 Retirement Target Fund) Franklin LifeSmartTM 2020 Retirement Target Fund Franklin LifeSmartTM 2025 Retirement Target Fund Franklin LifeSmartTM 2030 Retirement Target Fund Franklin LifeSmartTM 2035 Retirement Target Fund Franklin LifeSmartTM 2040 Retirement Target Fund Franklin LifeSmartTM 2045 Retirement Target Fund Franklin LifeSmartTM 2050 Retirement Target Fund Franklin LifeSmartTM 2055 Retirement Target Fund (together, the Funds) Franklin Tax-Free Trust Franklin Federal Intermediate Tax-Free Fund The Prospectuses are amended as follows: I. For each Fund (excluding the Franklin Federal Intermediate Term Tax-Free Fund), the following is added to the “Fund Details – Information about the Underlying Franklin Templeton Funds – Underlying Equity Funds” section: Franklin Liberty U.S. Low Volatility ETF The fund invests at least 80% of its net assets in U.S. investments. The fund invests primarily in equity securities (principally common stocks) of U.S. companies. The fund seeks capital appreciation while providing a lower level of volatility than the broader equity market as measured by the Russell 1000 Index. II. For the Franklin Federal
